655 S.E.2d 714 (2007)
STATE
v.
Eric Glenn LANE.
No. 606A05.
Supreme Court of North Carolina.
November 15, 2007.
C. Branson Vickory, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 8th day of November 2007 by Defendant for Extension of Time for Court Reporter to Deliver Transcripts:
"Motion Allowed. Court reporter shall have up to and including the 7th day of *715 January 2008 to prepare and deliver transcript to counsel. By order of the Court in conference this the 15th day of November 2007."